Name: Commission Regulation (EEC) No 207/93 of 29 January 1993 defining the content of Annex VI to Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs and laying down detailed rules for implementing the provisions of Article 5 (4) thereto
 Type: Regulation
 Subject Matter: agricultural activity;  foodstuff;  cultivation of agricultural land;  marketing;  food technology
 Date Published: nan

 Avis juridique important|31993R0207Commission Regulation (EEC) No 207/93 of 29 January 1993 defining the content of Annex VI to Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs and laying down detailed rules for implementing the provisions of Article 5 (4) thereto Official Journal L 025 , 02/02/1993 P. 0005 - 0010 Finnish special edition: Chapter 15 Volume 12 P. 0037 Swedish special edition: Chapter 15 Volume 12 P. 0037 COMMISSION REGULATION (EEC) No 207/93 of 29 January 1993 defining the content of Annex VI to Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs and laying down detailed rules for implementing the provisions of Article 5 (4) theretoTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (1) and in particular Article 5 (7) and (8) thereof,Whereas for the purposes of Article 5 (3) (b) and (c) and (4) of Council Regulation (EEC) No 2092/91 (hereinafter referred to as 'the Regulation`), exhaustive lists have to be established in Sections A, B and C of Annex VI thereto;Whereas for the purposes of the three sections of Annex VI to the Regulation, certain definitions have to be developed in order to ensure coherence with other related Community regulatory provisions;Whereas any ingredients or processing aids to be mentioned in Annex VI to the Regulation should be used only in accordance with legislative requirements concerning the preparation of foodstuffs and according to good practice of in the manufacturing of foodstuffs;Whereas Annex VI to the Regulation should take account of consumers' expect actions that processed products from organic production will be composed essentially of ingredients as they occur in nature;Whereas, however, other ingredients or processing aids which may be used in conventionally processed foodstuffs, and which preferably exist in nature, may be included in Annex VI to the Regulation, provided it has been shown that, without having recourse to such substances, it is impossible to produce or preserve organic foodstuffs;Whereas, with regard to enzymes derived from micro-organisms, it has to be further examined whether such products obtained from micro-organisms genetically modified within the meaning of Council Directive 90/220/EEC (2), can be used in foodstuffs whose labelling refers to organic production methods; whereas this question will be examined in detail when such enzymes are approved for use in foodstuffs according to the relevant Community legislation;Whereas the said Annex VI will have to be reviewed regularly in the light of experience gained and of developments with in the availability on the Community market of certain organically produced ingredients of agricultural origin;Whereas detailed rules for the implementation of the derogation pursuant to Article 5 (4) of the Regulation are necessary to ensure coherent implementation of this derogation in the Member States, as long as products covered by this derogation have not been included in Section C of Annex VI to the Regulation;Whereas the measures provided for in this Regulation are in accordance with the opinion of the committee referred to in Article 14 of Regulation (EEC) No 2092/91,HAS ADOPTED THIS REGULATION:Article 1 The content of Annex VI to Regulation (EEC) No 2092/91 is defined in the Annex to the present Regulation.Article 2 No amendments to Sections A and B of Annex VI shall be adopted unless at least the following requirements are satisfied:(a) for food additives covered by Section A, point 1 of Annex VI: without prejudice to the requirements for acceptance of additives provided for in Council Directive 89/107/EEC (3) only substances shall be included for which it has been shown that, without having recourse to such substances, it is impossible to produce or preserve such foodstuffs;(b) for processing aids covered by Part B of Annex VI: only substances are included which are accepted in general food processing and for which it has been shown that, without having recourse to such substances, it is impossible to produce such foodstuffs.Article 3 1. As long as an ingredient of agricultural origin has not been included in Section C of Annex VI to the Regulation, that ingredient may be used according to the derogation provided for in Article 5 (4) of that Regulation on the following conditions:(a) that the operator has notified to the competent authority of the Member State all the requisite evidence showing that the ingredient concerned satisfies Article 5 (4); and(b) that the competent authority of the Member State has authorized the use for a maximum period of three months, which may be reduced if it appears that supplies of the ingredient concerned are available in the Community.2. Where an authorization as referred to in paragraph 1 has been granted, the Member State shall immediately notify to the other Member States and to the Commission the following information:(a) the date of the authorization;(b) the name of the ingredient of agricultural origin concerned;(c) the quantities that are required and the justification for those quantities;(d) the reasons for, and expected period of, the shortage.3. If the information submitted by any Member State to the Commission and to the Member State which granted the authorization shows that supplies are available during the period of the shortage, the Member State shall consider withdrawing the authorization or reducing its period of validity, and shall inform the Commission and the other Member States of the measures it has taken, within 10 days of the date of receipt of the information.4. At the request of a Member State or at the Commission's initiative, the matter shall be submitted for examination to the Committee referred to in Article 14 of the Regulation. It may be decided, in accordance with the procedure laid down in Article 14, that the authorization shall be withdrawn or its period of validity amended, or, where appropriate, that the ingredient concerned be included in Section C of Annex VI.Article 4 This Regulation shall enter into force 15 days from the date of publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 January 1993.For the CommissionRenÃ © STEICHENMember of the Commission(1) OJ No L 198, 22. 7. 1991, p. 1.(2) OJ No L 117, 8. 5. 1990, p. 15.(3) OJ No L 40, 11. 2. 1989, p. 27.ANNEX 'ANNEX VIINTRODUCTIONFor the purposes of this Annex, the following definitions will apply:1. ingredients: substances as defined in Article 4 of this Regulation under the restrictions as referred to in Article 6 (4) of Council Directive 79/112/EEC of 18 December 1978 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs for sale to the ultimate consumer (1).(1) OJ No L 33, 8. 2. 1979, p. 12. ingredients of agricultural origin:(a) single agricultural products and products derived therefrom by appropriate washing, cleaning, thermic and/or mechanical processes and/or by physical processes having the effect of reducing the moisture content of the product;(b) also, products derived from the products mentioned under (a) by other processes used in food processing, unless these products are considered food additives or flavourings as defined under points 5 or 7 hereunder.3. ingredients of non-agricultural origin: ingredients other than ingredients of agricultural origin and belonging to at least one of the following categories:3.1. food additives, including carriers for food additives, as defined under points 5 and 6 hereunder;3.2. flavourings, as defined under point 7 hereunder;3.3. water and salt;3.4. micro-organism preparations3.5. minerals (including trace elements) and vitamins.4. processing aids: substances as defined in Article 1 (3) (a) of Council Directive 89/107/EEC (2) on the approximation of the laws of the Member States concerning food additives authorized for use in foodstuffs intended for human consumption;(2) OJ No L 40, 11. 2. 1989, p. 27.5. food additives: substances as defined in Article 1 (1) and (2) of Directive 89/107/EEC and covered by that Directive or by a comprenhensive Directive as referred to in Article 3 (1) of Directive 89/107/EEC;6. carriers, including carrier solvents: food additives used to dissolve, dilute, disperse or otherwise physically modify a food additive without altering its technological function in order to facilitate its handling, application or use;7. flavouring: substances and prducts as defined in Article 1 (2) of Council Directive 88/388/EEC of 22 June 1988 on the approximation of the laws of the Member States relating to flavourings for use in foodstuffs and to source materials for their production (3), and covered by that Directive.(3) OJ No L 184, 15. 7. 1988, p. 61.GENERAL PRINCIPLESSections A, B and C cover the ingredients and processing aids which may be used in the preparation of foodstuffs composed essentially of one or more ingredients of plant origin, referred to in Article 1 (1) (b) of this Regulation, with the exception of wines.Notwithstanding reference to any ingredient in Sections A and C or any processing aid in Section B, any ingredient or such processing aid shall be used only in accordance with relevant Community legislation and/or national legislation compatible with the Treaty and, in the absence thereof, in accordance with the principles of good manufacturing practice for foodstuffs. In particular additives shall be used according to the provisions of Directive 89/107/EEC and, where relevant, those of any comprehensive Directive as referred to in Article 3 (1) of Directive 89/107/EEC; flavourings shall be used according to the provisions of Directive 88/388/EEC and solvents according to the provisions of Council Directive 88/344/EEC of 13 June 1988 on the approximation of the laws of the Member States on extraction solvents used in the production of foodstuffs and food ingrediends (1).(1) OJ No L 157, 24. 6. 1988, p. 28.SECTION A - INGREDIENTS OF NON-AGRICULTURAL ORIGIN (REFERRED TO IN ARTICLE 5 (3) (B) OF REGULATION (EEC) No 2092/91):A.1. Food additives, including carriers>TABLE>A.2. Flavourings within the meaning of Directive 88/388/EECSubstances and products as defined in Article 1 (2) (b) (i) and 1 (2) (c) of Directive 88/388/EEC labelled as natural flavouring substances or natural flavouring preparations, according to Article 9 (1) (d) and (2) of that Directive.A.3. Water and saltDrinking waterSalt (with sodium chloride or potassium chloride as basic components), generally used in food processing.A.4. Micro-organism preparations(i) Any preparations of micro-organisms normally used in food processing, with the exception of microorganisms genetically modified within the meaning of Article 2 (2) of Directive 90/220/EEC;(ii) Micro-organisms genetically modified within the meaning of Article 2 (2) of Directive 90/220/EEC: if they have been included according to the decision procedure of Article 14.A.5. Minerals (including trace elements) and vitaminsOnly authorized as far as their use is legally required in the foodstuffs in which they are incorporated.SECTION B - PROCESSING AIDS AND OTHER PRODUCTS WHICH MAY BE USED FOR PROCESSING OF ORGANICALLY PRODUCED INGREDIENTS OF AGRICULTURAL ORIGIN, REFERRED TO IN ARTICLE 5 (3) (C) OF REGULATION (EEC) No 2092/91.>TABLE>Preparations of micro-organisms and enzymes:(i) Any preparations of micro-organisms and enzymes normally used as processing aids in food processing, with the exception of micro-organisms genetically modified within the meaning of Article 2 (2) of Directive 90/220/EEC;(ii) Micro-organisms genetically modified within the meaning of Article 2 (2) of Directive 90/220/EEC:If they have been included hereunder according to the decision procedure of Article 14.SECTION C - INGREDIENTS OF AGRICULTURAL ORIGIN WHICH HAVE NOT BEEN PRODUCED ORGANICALLY, REFERRED TO IN ARTICLE 5 (4) OF REGULATION (EEC) No 2092/91C.1. Unprocessed vegetable products, as well as products derived therefrom by processes referred to under definition 2 (a):C.1.1. Edible fruits, nuts and seedsCoconutsBrazil nutsCashew nutsDatesPineapplesMangoesPapayasSloesCocoaMaracujas (Passion fruit)ColanutsPeanutsRosehipsSallowthornsBluberriesMaple syrupQuinoaAmaranthHorseradish seedPumpkin seedPine kernelsRadish seedsC.1.2. Edible spices and herbsAll products with the exception of thymeC.1.3. CerealsMilletWild rice (Zizania plauspra)C.1.4. Oil seeds and oleaginous fruitsSesamum seedsC.1.5. MiscellaneousAlgae, including seaweedC.2. Vegetable products, processed by processes as referred to under definition 2 (b):C.2.1. Fats and oils, whether or not refined, but not chemically modified, derived from plants other than:olivesunflowerC.2.2. Sugars; starch; other products from cereals and tubersCane and beet sugarStarches produced from cereals and tubers, not chemically modifiedRice paperGlutenC.2.3. MiscellaneousLemon juiceVinegar from fermented beverages other than wineC.3. Animal ProductsHoneyGelatinMilk powder and skimmed milk powderEdible aquatic organisms, not originating from aquaculture.`